Citation Nr: 1435507	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected cervical spondylosis with degenerative disc disease of the cervical spine ("neck disability").  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected thoracic spine strain ("back disability").  

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel.  


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.  

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  

In the December 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  Although the Veteran filed a timely notice of disagreement, he did not complete his appeal of this issue with the filing of a substantive appeal (VA Form 9).  The substantive appeal that was submitted in February 2009 specifically stated that the Veteran was only appealing the evaluations assigned to the cervical and thoracic spine disorders.  Accordingly, the tinnitus issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

This claim was previously before the Board in April 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a new VA examination and to allow the Veteran an opportunity to submit any additional evidence.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  
The issue of entitlement to TDIU is being REMANDED and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's neck disability is manifested by subjective complaints of pain on physical activity, stiffness, constant achy pain in the neck, and occasional numbness or tingling in his arms bilaterally.  There is no objective evidence of unfavorable ankylosis of the cervical spine, incapacitating episodes, or bowel or bladder dysfunction, but there is objective evidence of ankylosis of the cervical spine and limitation of motion.  

2.  The Veteran's back disability is manifested by subjective complaints of pain on physical activity and reading with objective evidence of limitation of motion, and pain on movement; without evidence of favorable or unfavorable ankylosis of the thoracolumbar spine, muscle spasms, or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

3.  Mild left-sided peripheral neuropathy has been associated with the Veteran's thoracic spine strain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for cervical spondylosis with degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2013).  

2.  The criteria for an evaluation in excess of 10 percent for thoracic spine strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, General Rating Formula for Diseases and Injuries of the Spine (2013).  

3.  The criteria for a separate 10 percent service-connected evaluation for mild paralysis of the left upper radicular nerve group have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Note (1); Diagnostic Code 8520 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increase Ratings 

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which the ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all the elements listed above.  Functional loss may be due to an absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include restricted or excess movement; weakness; fatigability; incoordination; or pain on movement.  38 C.F.R. § 4.45. 

Neck Disability 

Although the severity of the Veteran's neck disability does not meet or approximate findings sufficient to grant an increased rating, medical evidence has demonstrated that he has mild, left sided peripheral neuropathy.  A separate 10 percent disability evaluation will therefore be assigned.  Massey v. Brown, 7 Vet. App. 204 (1994)(holding that in the application of schedular ratings, VA must only consider the factors as enumerated in the Schedular rating criteria, which in part involves the examination of clinical data gathered by competent medical professionals); see generally Bierman v. Brown, 6 Vet. App. 125 (1994) (under former Diagnostic Code 5293 pertaining to neurological disorders of the spine, a separate rating for a neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder).

The Veteran's neck disability has been evaluated as 30 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5237, pertaining to cervical strain.  In addition, the Veteran has been diagnosed with degenerative disc disease of the cervical spine.  As such, Diagnostic Code 5243 pertaining to intervertebral disc syndrome is also applicable to the instant claim.  Diagnostic Code 5243 rates intervertebral disc syndrome on incapacitating episodes.  The Veteran asserts a higher evaluation is warranted for his cervical spine disability.  The Veteran's entire record will be reviewed under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) and special consideration is warranted for disabilities diagnosed under Diagnostic Code 5243 based on incapacitating episodes.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating. 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension, is zero to 45 degrees, and left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's cervical spine has been evaluated at 30 percent throughout the appeal period.  The preponderance of the evidence is against the claim and the Veteran is not entitled to an increased evaluation for his cervical spine disability.  The Veteran's cervical spine disability was manifested by stiffness, constant ache, occasional numbing or tingling radiating bilaterally to the arm, and pain aggravated by physical activity.  The Veteran also reports flare-ups that can last up to three or four days, making him unable to do overhead work, pulling, or pushing.  The Board would like to note that the record reflects that the Veteran has undergone two neck surgeries and has received multiple epidural steroid injections.  However, objective evidence of record during this period indicates no localized tenderness or pain to palpitation of the joints or soft tissue of the cervical spine.  There is no guarding or muscle spasms or muscle atrophy.  

In regards to range of motion test, a June 2012 examination noted that the Veteran had forward flexion to 20 degrees with pain beginning at 15 degrees.  He had extension to 20 degrees with pain beginning at 20 degrees.  He had right and left lateral flexion to 20 degrees with no objective evidence of pain on motion.  Right and left lateral rotation to 30 degrees with painful motion at 30 degrees.  The Veteran's total range of cervical motion is 135 with pain on motion considered.  The Veteran was then tested for repetitive use (3 repetitions) and the total range of motion was 120 degrees.  The examiner stated that he does have additional limitation in range of motion after repetitive use testing and he does have functional loss or functional impairment of the cervical spine that consist of less movement than normal and pain on movement.  

The Veteran underwent a previous VA examination in November 2006.  At this examination, the Veteran complained of numbness and paresthesia in addition to the pain in his neck.  He did not report any urinary incontinence, urgency or fecal incontinence.  He did report decreased motion, stiffness, weakness, spasms and pain.  He described the pain as sharp at times and burning at other times.  The severity of the pain was moderate but constant.  He stated that the pain radiates to his upper extremities bilaterally down to his fingertips. The Veteran also suffered from flare-ups every two to three weeks that caused him to miss work.  The flare-ups were alleviated by muscle relaxers and rest.  

Upon examination, there was no evidence of spasms, atrophy, guarding, and pain with motion, tenderness or weakness.  However, the examiner noted that there was ankylosis of the entire cervical spine and that the Veteran's neck was almost fixed in a neutral position.  The Veteran had recently under gone surgery on his cervical spine at the time of this examination, which the examiner noted was the cause of his cervical ankylosis.  Nevertheless, it does seem as though range of motion testing was completed, as it is included in his examination.  Cervical flexion was 0 to 15 degrees with pain beginning at 0 degrees; extension was 0 to 5 degrees with pain beginning at 0 degrees; lateral flexion bilaterally was 0 to 5 degrees with pain beginning at 0 degrees; lateral rotation bilaterally was 0 to 5 degrees with pain beginning at 0 degrees.  There was no additional loss of motion on any of the above range of motion exercises after repetitive testing (3 times).  Total range of motion of the cervical spine at this examination was 45 degrees.  X-rays views of the spine showed progressive degenerative change with a major abnormality.  

As the Veteran is currently at a 30 percent evaluation for his neck disability and he has not been diagnosed with unfavorable ankylosis of the cervical spine a higher 40 percent is not warranted.  In fact, the records reflect the Veteran retains some motion, albeit very limited.  

The Board has considered the Veteran's complaints of pain and stiffness on flexion and extension; as well as, flare-ups particularly on physical activity.  See June 2012 and November 2006 VA Examination Reports.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the cervical spine to less than those levels discussed above and does not therefore serve as a basis for an evaluation in excess of 30 percent for manifestations of his neck disability.  In other words, even considering the Veteran's limitation of motion, pain on motion, functional loss of his neck and flare-ups, the evidence fails to reflect that such factors result in functional loss akin to the Veteran keeping his spine fixed in flexion or extension and results in difficulty walking because of limited line of vision, restricted opening of the mouth and chewing, limited breathing due to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the coastal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation or neurologic symptoms from nerve root stretching. In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board considered whether the evidence of record demonstrated entitlement to a rating in excess of 30 percent under Diagnostic Code 5243 (pertaining to intervertebral disc syndrome).  However, a higher rating is not warranted.  There is nothing of record evidencing incapacitating episodes, at any point during the Veteran's appeal caused by the Veteran's neck disability and diagnosed degenerative disc disease.  Incapacitating episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243, Note (1).  

The preponderance of the evidence is therefore against an evaluation in excess of 30 percent for his service-connected neck disability under the range of motion and incapacitating episodes based criteria.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet App 49, 55 (1990).  However, the rule does not apply in this instance, a preponderance of the evidence is against an increased evaluation and the claim must be denied.  

Additionally, the Veteran has complained of bilateral shooting pain and various neurological symptoms involving the upper extremities.  On electromyographic testing in examination in June 2012, and conducted with inquiry of the severity of the Veteran's neck disorder, he was diagnosed as having "mild" left-side C5/C6 upper radiculopathy.  

Under note (1) of the General Rating Formula for Diseases and Injuries of the Spine and 38 C.F.R. § 4.71a, associated objective neurological abnormalities are to be evaluated under an appropriate diagnostic code. The Veteran's disorder meets these criteria, and a separate 10 percent evaluation will be assigned. 



Back Disability 

The Veteran's back disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5237, pertaining to thoracolumbar strain.  The Veteran asserts a higher evaluation is warranted for his lumbar spine disability.  The Veteran's entire record will be reviewed under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis on the entire thoracolumbar spine warrants a 40 percent evaluation.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis warrants a 20 percent evaluation.  

The Notes (1), (5) and (6) associated with the General Ratings Formula for Diseases and Injuries of the Spine are incorporated by reference from the section above, with the following additions below.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, right and left lateral flexion and right and left lateral rotation.  The normal range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

The Veteran underwent a VA examination of his thoracolumbar spine in June 2012.  At this examination, the Veteran was diagnosed with lumbar strain.  He described the pain as a constant ache with intermittent sharp pains, aggravated by physical activity.  The Veteran subjectively complained of flare-ups that last all day and can affect his balance.  Range of motion testing showed forward flexion of 0 to 80 degrees with no pain on motion; extension 0 to 20 degrees with no pain on motion; left and right lateral flexion from 0 to 30 bilaterally with no pain on motion; left and right lateral rotation with no pain on motion.  Total range of motion at this examination was 220 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions.  The examiner noted that he had some additional limitation in range of motion following repetitive use testing, but the Veteran did not have any functional loss and/or functional impact of the thoracolumbar spine.  The contributing cause of the loss in range of motion after repetitive testing was pain in motion.  There was no evidence of localized tenderness, pain to palpation, guarding, or muscle spasms during the examination.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy, and he did not have any other neurologic abnormalities including bladder or bowel problems.  The examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  X-ray images showed degenerative changes of the thoracic spine.  

The Veteran also underwent a VA examination of his thoracolumbar spine in November 2006.  The Veteran subjectively complained of daily pain in the lumbar area that was moderate and constant.  There was no objective indication of thoracic sacrospinalis upon examination.  Further, there was no evidence of muscle spasm, localized tenderness or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The examiner found no evidence of ankylosis of the thoracolumbar spine and no indications of unfavorable ankylosis.  

Range of motion at this examination was the following: flexion from 0 to 90 degrees, with no pain on motion.  Extension of the thoracolumbar spine was 0 to 30 degrees with no pain on motion, left and right lateral flexion was 0 to 30 degrees with pain beginning 20 degrees bilaterally; and left and right lateral flexion was 0 to 30 degrees with pain beginning at 20 degrees bilaterally.  Total range of motion at this examination was 200 degrees.  There was no evidence of additional loss of range of motion after repetitive use (3 times).  X-rays views of the spine showed degenerative spondylosis with a minor abnormality.  

The evidence of record does not warrant a higher evaluation.  The Veteran has very good range of motion of his thoracolumbar spine.  At most flexion was limited to 80 degrees.  He does not show any objective evidence of guarding or muscle spasms.  He does have some pain on motion, specifically on flexion and extension but not at any levels, which would warrant an increase.  In addition,  the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the thoracolumbar spine to less than 60 degrees and does not therefore serve as a basis for an evaluation in excess of 10 percent for manifestations of his back disability.  

While the Veteran has complained of constant pain, there is nothing in the record that suggests the pain results in functional loss akin to flexion limited to less than 60 degrees or guarding severe enough to result in abnormal gait or spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  In fact, the June 2012 VA examiner performed repetitive testing to assess the functional effect of pain and determined that while there was some additional limitation of motion, it did not result in additional functional loss or functional impairment.  The November 2006 VA examiner concluded that there was no evidence of additional loss of motion after repetition.  Accordingly, an increased disability rating based solely on pain is not warranted. 38 C.F.R. § 4.45 , 4.71a, Diagnostic Codes 5237; DeLuca, 8 Vet. App. at 202.

Separate evaluations for other neurological disabilities is not warranted at this time as the Veteran expressly denied the presence of any associated bowel or bladder impairment or other neurological disability related to the thoracolumbar spine that would warrant such an evaluation.

The preponderance of the evidence is therefore against an evaluation in excess of 10 percent for his service-connected back disability under the range of motion-based criteria.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet App 49, 55 (1990).  However, the rule does not apply in this instance, a preponderance of the evidence is against an increased evaluation and the claim must be denied.  

Additional Considerations 

The Board has considered the Veteran's assertions that his service-connected neck disability and back disability warrants increased evaluations.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of Veteran's impairment.  Additionally, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71(a) in determining the overall severity of the disability.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The Board did review the private medical treatment records the Veteran submitted to support his claim.  The records date from a period from 2003 to 2006 that discuss the pain in his neck and back and his cervical spine surgery conducted in August 2006, but do not include recent range of motion testing.  However, these treatment records are helpful in that they support the conclusions determined by the VA doctors in 2006 and 2012 and give a diagnosis of upper extremity radiculopathy.  

The discussion above reflects the notion that the symptoms and effects of the Veteran's neck and back disabilities, namely painful and reduced motion, are fully contemplated by the applicable rating criteria in the rating schedule.  Specifically, pain on motion, reduced functionality and limitation of motion.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).  

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is positive for evidence that the Veteran is unemployed.  In the Veteran's January 2009 VA Form-9, he states that he was forced to take early retirement from his job due to his neck and back disabilities.  Therefore, remand of a claim for TDIU is necessary, as there is evidence of unemployability due to his service connected neck disability.  

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated November 2012, June 2012, April 2012, June 2009, and November 2006 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on a direct basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

As noted above, the instant claim was most recently remanded in April 2012 for additional development, specifically obtaining new VA medical examinations and readjudicating of the claim.   The Veteran had a previous examination in November 2006.  The Veteran was provided a VA examination in June 2012.  The VA examinations are factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The claim was then readjudicated by a November 2012 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an evaluation in excess of 30 percent for cervical spondylosis, with degenerative disc disease of the cervical spine is denied. 

Entitlement to an evaluation in excess of 10 percent of thoracic spine strain is denied.  

A 10 percent disability evaluation for mild upper left sided nerve peripheral neuropathy is granted. 


REMAND

A review of the record reflects that further development is warranted. 

Entitlement to TDIU is an element of increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

There is evidence in the Veteran's claim that his back disability is severe enough that he has not been employed since 2008.  See October 2010 VA Examination; see also January 2009 VA Form 9.  At the Veteran's June 2012 VA examination, the examiner noted that the Veteran had taken early retirement because he could no longer stand for long periods of time; has to frequently change positions to relieve back pressure, and he can no longer lift anything greater than 30 pounds.  

In this regard, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service- connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16.  

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

The record reflects the Veteran is in receipt of service connection for a cervical spine disability, evaluated as 30 percent disabling; a thoracic spine strain, evaluated as 10 percent disabling; and radiculopathy of the left arm as 10 percent disabling, for a total disability rating of 40 percent.   As the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a), the Board is remanding this issue to be considered for entitlement to TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:


1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

2.  The RO/AMC should schedule the Veteran for a VA examination to ascertain if the aggregate effect of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment in light of his work history as a correctional officer and his education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination.  A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond to the question posed without resorting to mere speculation, the examiner must so state and must provide an explanation for why an opinion cannot be provided without resorting to mere speculation.

3.  The RO/AMC shall then take such additional development action, as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


